Citation Nr: 0632259	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to extension of a temporary 100 percent rating 
beyond April 30, 2004, based on convalescence and 
implantation of a prosthesis for a service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
November 1954.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that awarded a 
temporary 100 percent rating under the provisions of 
38 C.F.R. § 4.30 (2006) effective March 31, 2003; and that 
awarded a temporary 100 percent rating based on implantation 
of a prosthesis under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5055 (2006), effective April 1, 2003.  
The temporary 100 percent ratings remained effective through 
April 30, 2004.  Thereafter, a 30 percent rating became 
effective as of May 1, 2004.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claim.

2.  The veteran was admitted to a hospital for a right total 
knee arthroplasty on March 31, 2003.  He was discharged from 
the hospital on April 4, 2003, with instructions to undergo 
physical therapy for several weeks.

3.  A temporary 100 percent rating based on post-surgical 
convalescence starts on March 31, 2003 (the date of hospital 
admission) and would continue until June 1, 2003 (one month 
from the first day of the month following hospital 
discharge).

4.  A temporary 100 percent rating based on implantation of a 
knee prosthesis commences on June 2, 2003 (that is, after the 
initial grant of the one-month total rating based on post-
surgical convalescence following hospital discharge) and 
extends for one year until June 2, 2004.





CONCLUSION OF LAW

The criteria for an extension of the temporary 100 percent 
rating for a right total knee arthroplasty until June 2, 
2004, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.30, 4.71a, Diagnostic Code (DC) 5055 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.159 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  However, in light of today's decision, 
which is fully favorable to the veteran, no further 
discussion of these duties to notify and assist claimants is 
necessary.  

The veteran specifically sought 13 months of a temporary 100 
percent rating based on convalescence due to right total knee 
arthroplasty in conjunction with the 100 percent rating that 
is generally assigned for one year following a knee 
prosthesis.

In April 2003, the RO awarded a temporary 100 percent rating 
based on convalescence following surgery, effective March 31, 
2003.  See 38 C.F.R. § 4.30.  The RO also awarded a temporary 
100 percent rating based on implantation of a prosthesis, 
effective April 1, 2003.  See 38 C.F.R. § 4.71a, DC 5055.  In 
its decision, the RO also determined that the temporary 100 
percent ratings under 38 C.F.R. § 4.30 and DC 5055 remained 
effective through April 30, 2004.  Thereafter, a 30 percent 
rating became effective as of May 1, 2004.  

The veteran seeks an extension of the temporary 100 percent 
rating based on post-surgical convalescence (that is, under 
the provisions of 38 C.F.R. § 4.30).  However, the effective 
date under 38 C.F.R. § 4.30 may also affect the effective 
date of the temporary 100 percent rating under DC 5055.  
Therefore, the Board has rephrased the issue in the caption 
above the issue on appeal more accurately.  

(The Board notes that service connection is currently in 
effect for right total knee replacement and for degenerative 
joint disease of the right knee due to internal derangement.  
Those issues are not on appeal.)

A temporary total disability rating will be assigned from the 
date of hospital admission and continue for one, two, or 
three months from the first day of the month following 
hospital discharge when treatment of a service-connected 
disability results in: (1) Surgery necessitating at least one 
month of convalescence; (2) Surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body case, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight- 
bearing prohibited); or (3) Immobilization by cast, without 
surgery, of one major joint or more.  An extension of one, 
two, or three months beyond the initial three months may be 
granted, and extensions of one or more months up to six 
months beyond the initial six months period may be made, upon 
request.  38 C.F.R. § 4.30.

Here, the veteran underwent a total right knee arthroplasty 
on March 31, 2003.  He was discharged from the hospital on 
April 4, 2003.  At hospital discharge, he was told to return 
for physical therapy for about a month and to take pain 
medication.  

The issue of whether the veteran is entitled to an award of a 
temporary total disability rating based on convalescence 
after his right knee surgery is not on appeal.  Therefore, 
the Board will not revisit that determination.  The only 
question is the appropriate duration for that temporary 100 
percent rating for the post-surgical convalescence.  Under 
38 C.F.R. § 4.30, the temporary total disability rating would 
start on March 31, 2003 (that is, the date of hospital 
admission) and would continue until June 1, 2003 (that is, 
one month from the first day of the month following hospital 
discharge).  

The veteran does not seek an additional award of convalescent 
benefits beyond the one month.  He had specifically sought 13 
months for the temporary total rating.  Therefore, the Board 
will not address the additional language in 38 C.F.R. § 4.30 
that could extend a temporary total rating based on post-
surgical convalescence for two or three months or possibly 
even longer after the first day of the month following his 
April 4, 2003, hospital discharge.  

This decision also necessarily affects the effective date for 
the assignment of the temporary 100 percent rating under DC 
5055.  That additional temporary 100 percent rating starts 
after the initial grant of the one-month total rating under 
38 C.F.R. § 4.30 following hospital discharge.  38 C.F.R. 
§ 4.71a, DC 5055, Note 1.  Therefore, the temporary 100 
percent rating under DC 5055 commences on June 2, 2003, and 
then would last for one year (that is, until June 2, 2004).   

In sum, the Board concludes that the veteran is entitled to a 
temporary 100 percent rating until June 1, 2003, based on 
post-surgical convalescence under the provisions of 38 C.F.R. 
§ 4.30; and to an additional temporary 100 percent rating 
until June 2, 2004, for implantation of a right knee 
prosthesis under the provisions of DC 5055.  


ORDER

A temporary 100 percent rating until June 2, 2004, based on 
convalescence and implantation of a prosthesis for a service-
connected right knee disability is granted, subject to the 
laws and regulations governing payment of monetary benefits.


____________________________________________
JOHN E. ORMOND, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


